Citation Nr: 1704153	
Decision Date: 02/10/17    Archive Date: 02/23/17

DOCKET NO.  13-23 481	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to an increased disability rating for service-connected asbestos-related pleural disease.

2.  Entitlement to service connection for bone loss, including as secondary to service-connected pleural disease.

3.  Entitlement to service connection for sleep apnea, including as secondary to service-connected pleural disease.

4.  Entitlement to service connection for a neck disability, including as secondary to service-connected pleural disease.

5.  Entitlement to service connection for a bilateral shoulder disability, including as secondary to service-connected pleural disease.

6.  Entitlement to service connection for a bilateral ankle disability, including as secondary to service-connected pleural disease.

REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

T. Sherrard, Counsel


INTRODUCTION

The Veteran, who is the Appellant in this case, had active service from May 1959 to April 1963.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from an August 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California, and an August 2011 rating decision by the Portland RO.  Jurisdiction remains with the Portland RO.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to service connection for bone loss, sleep apnea, a neck disability, a bilateral shoulder disability, and a bilateral ankle disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

In June 2012, prior to the promulgation of a decision in the appeal, the Veteran requested a withdrawal of his appeal regarding entitlement to an increased disability rating for his service-connected pleural disease.
CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran have been met with regard to the issue of entitlement to an increased disability rating for service-connected pleural disease.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the issue of entitlement to an increased disability rating for service-connected pleural disease was certified to the Board, and a hearing before the Board was scheduled for June 12, 2012.  However, prior to the hearing, in a June 2012 Statement in Support of Claim, the Veteran withdrew the appeal, and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal regarding that issue, and it is dismissed.


ORDER

The appeal regarding entitlement to an increased disability rating for service-connected pleural disease is dismissed.


REMAND

On his August 2013 VA Form 9, the Veteran requested a Travel Board hearing with regard to issues numbered two through six on the title page of this decision.  In January 2017, he clarified that he desired a video hearing.  Since Board hearings are scheduled by the RO (see 38 C.F.R. § 20.704(a)), the Board is remanding the case for that purpose, in order to satisfy procedural due process.  Under applicable regulation, a hearing on appeal will be granted if an appellant expresses a desire to appear in person.  38 C.F.R. § 20.700.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

Schedule the Veteran for a videoconference hearing at the Portland RO.  He and his representative must be afforded adequate notice of the date and location of his hearing.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


